DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification amendments were received on 21 July 2022. These specification amendments are accepted.
Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record includes weight sensors used to detect the weight of objects in/on storage structures of a refrigeration appliance. The weight sensors of the prior art are all arranged below the storage structure. E.G., weight sensor 69 in Figs. 14B of US 10,389,980 B2 is below the shelf 55. JP 2013-011383A shows weight sensors 7 below a shelf 5 and the drawer rail 9 for a drawer 8. The weight detecting unit 42 in JP 2002-303479A is positioned below container 7c. 
The prior art of record does not disclose or make obvious a refrigerator appliance with an assembly frame that is supported on the inner liner and has at least one slidable drawer movably attached thereto, and a plurality of weight sensors mounted on the assembly frame in a position laterally spaced apart from the slidable drawer and fixed relative to the liner, in combination with all other limitations of claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637